UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4295



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM SMOAK FAIREY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:06-cr-00421-HFF)


Submitted:   October 11, 2007             Decided:   October 16, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Smoak Fairey pled guilty to wire fraud.                     The

district court sentenced Fairey to twenty-one months’ imprisonment,

at the bottom of the Sentencing Guidelines’ range.                    On appeal,

Fairey’s     counsel   has   filed   a    brief   pursuant       to   Anders   v.

California, 386 U.S. 738 (1967), contending that there are no

meritorious issues for appeal but questioning whether Fairey’s

sentence was reasonable.      In his pro se supplemental brief, Fairey

challenges the impartiality of the trial judge, the effectiveness

of his attorney, and the voluntariness of his plea, as well as

augmenting his attorney’s claims regarding his sentence.                       The

Government declined to file a responding brief.             Finding no error,

we affirm.

           The   sentencing    court     must   calculate    the      appropriate

advisory Guideline range, making any necessary factual findings.

The court then should consider that range in conjunction with the

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006) sentencing factors

and determine a proper sentence.         United States v. Davenport, 445

F.3d 366, 370 (4th Cir. 2006).           The sentence must be within the

statutorily prescribed range and reasonable.                United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).               A sentence within

the   properly    calculated    Guidelines        range     is    presumptively

reasonable.    United States v. Green, 436 F.3d 449, 457 (4th Cir.),




                                     - 2 -
cert.    denied,   126   S.   Ct.    2309   (2006).     In    light    of   these

principles, we find no error in Fairey’s sentence.

            Fairey’s     remaining    claims   are    all    based   on   factual

allegations outside the record. While we decline to consider these

claims on direct appeal, Fairey is free to bring a 28 U.S.C. § 2255

(2000) motion collaterally attacking his conviction raising these

claims.   See United States v. Cross, 928 F.2d 1030, 1053 (11th Cir.

1991).

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                      We

therefore affirm Fairey’s conviction and sentence.                    This court

requires counsel to inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client.    We dispense with oral argument, because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                     - 3 -